Case 3:19-cv-02074-G-BK Document 11-5 Filed 10/01/19   Page 1 of 3 PageID 128




                                                                           5
                                                                                31
Case 3:19-cv-02074-G-BK Document 11-5 Filed 10/01/19   Page 2 of 3 PageID 129




                                                                                32
Case 3:19-cv-02074-G-BK Document 11-5 Filed 10/01/19   Page 3 of 3 PageID 130




                                                                                33
